         Case 1:20-cv-02438-PGG Document 12
                                         11 Filed 09/08/20
                                                  09/04/20 Page 1 of 1




September 4, 2020

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Stelzer v. Breitbart News Network, LLC (1:20-cv-2438-PGG)

Dear Judge Gardephe,

We represent Plaintiff, Brigitte Stezler, in the above in-captioned case. The parties are continuing
to discuss settlement. We respectfully request that the initial conference scheduled for September
10, 2020 be adjourned 30 days so the parties can continue discussing settlement.

The Court’s consideration is much appreciated.


                                                     Respectfully submitted,

                                                     /s/Richard Liebowitz
                                                     Richard P. Liebowitz

                                                     Counsel for Plaintiff Brigitte Stezler


  MEMO ENDORSED

  The conference scheduled for September 10, 2020 is
  adjourned to October 8, 2020 at 11:15 a.m.




  September 8, 2020
